705 N.W.2d 29 (2005)
474 Mich. 880-89
People
v.
Lewandowski.
No. 128452.
Supreme Court of Michigan.
October 19, 2005.
Application for Leave to Appeal.
SC: 128452, COA: 259102.
On order of the Court, the application for leave to appeal the February 22, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for appointment of appellate counsel in this Court is also considered, and it is DENIED because defendant is not entitled to appointed counsel in a second-tier appeal. Ross v. Moffitt, 417 U.S. 600, 610-612, 615-618, 94 S.Ct. 2437, 2443-2444, 2446-2447, 41 L.Ed.2d 341, 354-357 (1974); Halbert v. Michigan, 545 U.S. ___, 125 S.Ct. 2582, 2587-2588, 2590 & n. 2, 2592, 162 L.Ed.2d 552, 560-562, 564 & n. 2, 565-566 (2005).
*30 CAVANAGH and KELLY, JJ., would deny leave to appeal without the further statement found in the majority's order.